NEWMAN, J.,
dissenting.
I agree that the court did not err when it limited defendant’s cross-examination of the victim’s mother. Defendant’s counsel’s initial question to her was: “What are your thoughts about [the victim’s] truthfulness and veracity?” Defendant, of course, could cross-examine the mother in order to impeach the victim’s credibility, OEC 608, and the mother could give her opinion of the victim’s character for truthfulness. OEC 608(1) (a). Her answer, “I believe he is telling the truth,” appears to refer to the truthfulness of the victim’s allegations against defendant. She should not have been permitted to give her opinion about whether the victim had spoken truthfully on a particular occasion. See State v. Isom, 306 Or 587, 590, 761 P2d 524 (1988); State v. Milbradt, 305 Or 621, 629, 756 P2d 620 (1988). In State v. Middleton, 294 Or 427, 438, 657 P2d 1215 (1983), the court stated:
*549“We expressly hold that in Oregon a witness, expert or otherwise, may not give an opinion on whether he believes a witness is telling the truth.”
Defendant’s counsel’s next question was, “You’ve never said to the contrary?” Defendant assigns as error that the court sustained the prosecutor’s objection to that question. The court could have understood that question to be an effort of defendant to pursue the mother’s apparently inappropriate answer to the previous question and to find out whether she had ever given an opinion that the victim did not tell the truth in a specific instance. The court did not err.
I also concur in the majority’s conclusion that the court correctly excluded testimony of Marian Ford about a statement that the mother made to her regarding the victim’s truthfulness. The credibility of the mother’s opinion testimony is a collateral matter. See State v. Burdge, 295 Or 1, 6 n 3, 664 P2d 1076 (1983); 3A Wigmore, Evidence § 1020 (1940). Defendant sought to examine Ford on that collateral matter. Defendant, accordingly, must take the mother’s answer as she gave it on cross-examination and may not call Ford to contradict her. See State v. Johnson, 277 Or 45, 48, 559 P2d 496 (1977).
The majority is incorrect, however, when it holds that the court did not err when it permitted evidence, over defendant’s OEC 403 objection, pertaining to testimony of Dr. McGovern in an earlier trial of another criminal defendant and to that defendant’s subsequent admission of guilt at his presentence hearing. The state offered the evidence to impeach McGovern’s opinion that defendant did not fit a certain sex abuser profile.
To determine whether unfair prejudice from evidence outweighs its probative value, a court must consider: (1) the need for the evidence; (2) its persuasiveness; and (3) its inflammatory effect. State v. Pigg, 87 Or App 625, 628, 743 P2d 770 (1987). As to need, the majority states that McGovern’s opinion, “if unattacked, is highly persuasive,” 101 Or App at 548, and that his opinion is not “infallible.” 101 Or App at 548. Neither of those points strongly establishes a need for the evidence, because the state was free to impeach by other means. Moreover, the evidence is hardly persuasive; one misdiagnosis tells little about the overall validity of *550McGovern’s opinions. On the other hand, the testimony was highly inflammatory. It suggests that defendant is guilty simply because a defendant about whom McGovern had also given a favorable opinion in another sex crime case was guilty. 101 Or App at 548.
The court abused its discretion in admitting the evidence. It was not harmless error. I would reverse.